     Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 1 of 36




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           NEWNAN DIVISION

DIA SMILEY, DO,                                :
                                               :   CIVIL ACTION FILE NO.
                 Plaintiff,                    :     _________________
                                               :
                    vs.                        :    Jury Trial Demanded
                                               :
 TANNER MEDICAL CENTER, INC.,                  :
                                               :
                Defendant.                     :
                                               :

                                  COMPLAINT

      Dia Smiley DO (“Plaintiff” or “Dr. Smiley”), by undersigned counsel, for her

Complaint against Tanner Medical Center, Inc. (“Defendant” or “TMC”), shows as

follows:

                      INTRODUCTION AND SUMMARY

                                          1.

      This is an action for discrimination on the basis of gender discrimination and

retaliation in violation of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000 et seq., the Equal Pay Act, 29 U.S.C. § 206(d) and the Lilly Ledbetter

Fair Pay Act of 2009 (Pub.L. 111-2, S. 181). Plaintiff also asserts supplemental state

law claims.
     Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 2 of 36




                         JURISDICTION AND VENUE

                                          2.

      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331.

                                          3.

      Jurisdiction and venue are proper in the Northern District of Georgia, Newnan

Division, because TMC is located and conducts business in this District and Division

and because the conduct complained of herein took place within this District and

Division.

                                     PARTIES

                                          4.

      Plaintiff Dia A. Smiley, DO is female. Dr. Smiley is a resident and citizen of

the State of Georgia.

                                          5.

      Defendant is a Georgia corporation. Defendant is an “employer” within the

meaning of Title VII.

                                          6.

      Defendant may be served via Rule 4, Fed. R. Civ. P., by personal service upon

its registered agent for service of process, Carol Crews, 705 Dixie Street, Carrollton,

Georgia 30117.




                                          2
     Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 3 of 36




                        ADMINISTRATIVE REMEDIES

                                           7.

      On October 31, 2019, Plaintiff filed a Charge of Discrimination (the

“Charge”) with the United States Equal Employment Opportunity Commission

(“EEOC”).

                                           8.

      The EEOC issued to Plaintiff a notice of her right to sue, attached hereto as

Exhibit A, and Plaintiff timely filed this action.

                                           9.

      Plaintiff brings this action within the time allowed by law to assert each cause

of action specified herein.

                                          10.

      Plaintiff properly and timely exhausted all available administrative remedies

as required by law with regard to the Charge and otherwise. All other conditions

precedent to the institution of this lawsuit have been fulfilled.


                              FACTUAL ALLEGATIONS

                                          11.

      Defendant is a nonprofit hospital system that comprises five hospitals and

numerous clinics and physician practice groups.




                                           3
      Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 4 of 36




                                              12.

      Defendant is based in Carrollton, Georgia, and employs more than 3,500

employees, serving a nine-county area in West Georgia and East Alabama.

                                              13.

      Defendant’s employment of Plaintiff began on or about November 15, 2016.

                                              14.

      Defendant employed Plaintiff at its wholly owned and operated medical

practice known as “TMG Tanner Heart and Vascular Specialists,” located at 705

Dixie Street, Suite 401, Carrollton, Carroll County, Georgia 30117 (the “Practice”).

                                              15.

      Defendant employed Plaintiff as a cardiologist in the Practice pursuant to a

Professional Services Agreement (“PSA”) with Plaintiff to provide professional

services for the Practice.

                                              16.

      Under the PSA, Defendant made certain promises and representations to

Plaintiff and agreed to financially compensate and provide certain benefits to

Plaintiff for her services in the Practice.




                                              4
     Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 5 of 36




                                          17.

      By virtue of the PSA, Defendant and Dr. Smiley were contractually bound to

follow Defendant’s written Equal Employment Opportunity Policy (the “Tanner

EEOC Policy”), which states in relevant part as follows:

      Tanner health System is committed to provide equal employment
      opportunity for all qualified individuals without regard to race, color,
      sex, age, national origin, citizenship, sexual orientation, gender identity
      or expression, disability status, protected veteran status, genetics, or
      any other characteristic protected by the federal, state, or local laws. . .
      ***
      Harassment, retaliation, coercion, interference, or intimidation based
      on race, color, religion, sex, age, national origin, citizenship, sexual
      orientation, gender identity or expression, disability status, protected
      veteran status, or genetics is prohibited and any employee who
      experiences such interferences should report I immediately to his/her
      supervisor or the Human Resources Department without action or
      retribution or retaliation.

                                          18.

      By virtue of the PSA, Defendant and Dr. Smiley were contractually bound to

follow Defendant’s Anti Harassment Policy (the “Anti-Harassment Policy”) and a

Behavior that Undermines the Culture of Safety Policy (the “Safety Policy”), which

is intended, according to Defendant, to foster employee reporting of allegations of

harassment to their supervisor, Human Resources, and any Administrative Officer,

the President/CEO, or the Tanner Compliance Hotline.




                                           5
     Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 6 of 36




                                        19.

      The Anti-Harassment Policy promises that “[i]f any employee feels that

he/she is being harassed in any way by another individual . . . he/she should make

these feelings known to his/her supervisor immediately. The matter will be

thoroughly investigated, and where appropriate, disciplinary action will be

taken. . . . No employee will be penalized in any way (no retaliation or retribution)

for reporting such conduct concerning himself/herself or any other person.”

                                        20.

      At all relevant times, Plaintiff was fully qualified for her employment by

Defendant.

                                        21.

      Plaintiff performed all essential job duties in compliance with the PSA and

applicable legal and professional standards.

                                        22.

      On May 22, 2019, Defendant notified Dr. Smiley that it was terminating her

employment “without cause pursuant to section 6.4 [of the PSA]” by providing Dr.

Smiley “ninety (90) days prior written notice.”

                                        23.

      Plaintiff’s employment ended seventy-nine days later, on August 9, 2019.




                                         6
     Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 7 of 36




                                         24.

      According to the Defendant, the decision makers in the termination of Dr.

Smiley’s employment were Bill Hines, Defendant’s Executive Vice President, Susan

Fox, Defendant’s Senior Vice President of Tanner Medical Group, and Dr. Shazib

Khawaja, Defendant’s Chief of Cardiology and Interventional Cardiologist.

                                         25.

      At all times relevant, Plaintiff was the only female physician employed by

Defendant at the Practice in its cardiology department.

                                         26.

      At all times relevant, Plaintiff worked in the Practice among numerous male

physician employees, with a male department chief, Dr. Khawaja, who served as her

immediate supervisor.

                                         27.

      After an initial time of acclimation to the Practice and her new position and

properly performing her job duties, Plaintiff noticed Defendant treated her

differently than her male counterparts. Plaintiff ultimately realized that Defendant’s

supervisory and professional staff treated Plaintiff differently because of her sex.

                                         28.

      Discriminatory, harassing, and retaliatory acts against Plaintiff, based on her

gender, by Defendant’s supervisory and professional staff, began to impair



                                          7
         Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 8 of 36




Plaintiff’s ability to perform her duties under the PSA. Such practices and obstacles

resulted from an apparent gender bias and were not similarly imposed upon

Plaintiff’s male professional counterparts.

                                            29.

          Defendant discriminated, harassed, and retaliated against Plaintiff based on

her gender in various ways, including the following acts and omissions:

   (i)       Defendant treated Plaintiff differently and less favorably than it treated

             male physician employees, including paying Plaintiff lower compensation

             than Defendant’s male physician employees with similar or less clinical

             productivity than Plaintiff.

   (ii)      Defendant treated Plaintiff differently and less favorably than its male

             physician employees by reducing her annual salary by approximately

             $45,000 after her first year of employment. Defendant did not similarly

             reduce the salary of a male physician employee hired after Plaintiff, who

             was less productive than Plaintiff based on Defendant’s RVU

             compensation scheme.

   (iii)     Defendant treated Plaintiff differently and less favorably than its male

             physician employees by increasing and modifying her job duties without

             additional compensation, including the following examples:




                                            8
  Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 9 of 36




       a. During September 2018, Dr. Timothy Albert indicated that he was not

          going to take on any more call coverage responsibilities after December

          2018. Defendant thereafter failed to secure a locum tenens physician

          to cover the call vacancy that resulted from Dr. Albert’s decision.

          Defendant required Plaintiff to cover additional call responsibility for a

          period of months, yet her male counterpart physicians were not required

          to share in such call coverage. Defendant’s imposition upon Plaintiff of

          additional call responsibility was so frequent during said time period

          that it impaired Plaintiff’s ability to properly perform all of her

          responsibilities, including completion of her notes.

       b. Defendant pressured Plaintiff to schedule a greater number of new and

          regular patient encounters on her regular administrative work days than

          it required of her male counterparts, despite the fact that Defendant had

          required Plaintiff for many months to assume a greater on-call work

          commitment than any of Defendant’s male physician employees in the

          same department.

(iv)   Defendant treated Plaintiff differently and less favorably than its male

       physician employees by disregarding Plaintiff’s suggestions and concerns,

       due to her gender, and, on some occasions, falsely accusing Plaintiff of




                                       9
Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 10 of 36




    misconduct and subjecting her to heightened discipline as compared with

    her male colleagues. For example:

    a. Plaintiff brought to Defendant’s attention that certain issues and

       problems in its administrative and billing process impaired her ability

       to efficiently perform her responsibilities under the PSA, such as

       administrative billing tasks. Plaintiff informed Defendant that when

       Plaintiff had her medical notes signed, Defendant’s billers were not

       billing codes on time, because (due, apparently, to IT issues) codes

       were apparently not observed by the billers. Various adverse

       documentation issues resulted from this set of circumstances, caused by

       deficiencies in Defendant’s billing process and not by Plaintiff. Instead

       of taking Plaintiff’s concerns seriously and timely and properly

       resolving the issue, Defendant treated Dr. Smiley as though she had

       failed to timely complete documentation required for patient care and

       billing and falsely claimed that Plaintiff’s alleged “failure to timely

       document patient care and billing as significant when compared to her

       peers,” all of whom were male.

    b. On repeated occasions during group meetings, Plaintiff raised what she

       believed in good faith were helpful suggestions relating to productivity,

       quality assurance and patient safety, yet her suggestions were ignored.



                                   10
Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 11 of 36




      In an operations meeting in February 2019, Plaintiff brought to the

      attention of Dr. Khawaja and all other attendees that PET stress test

      imaging is a serious potential liability if done without having a

      radiologist read the non-cardiac portion of the test. Additionally, Dr.

      Smiley raised the issue that, in her professional opinion, cardiologists

      should not do stress tests on weekends because of the amount of time

      involved, and she objected to the Defendant’s failure to provide nurse

      practitioners to do the stress tests on the weekends. In response to

      Plaintiff’s voicing these concerns, Dr. Khawaja shrugged and rolled his

      eyes in a disrespectful manner and flatly ignored Plaintiff’s concerns.

      The incident was embarrassing, sexist and disrespectful, and Plaintiff

      never observed him treat male cardiologists in such a disrespectful

      manner.

    c. During another meeting with Dr. Khawaja, Dr. Khawaja instructed

      Plaintiff that he desired that she see more patients and, to accomplish

      that, she should ignore certain “medicine stuff, like thyroid and anemia

      labs.” Plaintiff responded to this suggestion by expressing her concern

      in good faith that she did not feel comfortable with that clinical

      approach because those things related, in her clinical judgment, to the

      heart and therefore were necessary to her ability to render a proper and



                                  11
 Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 12 of 36




         safe diagnosis. Dr. Khawaja disregarded Plaintiff’s concern and treated

         her in a hostile and unfriendly way, unlike the manner with which he

         treated Plaintiff’s male counterparts.

      d. During a meeting with Dr. Khawaja in May 2018, a female cardiologist

         with another group was leaving that opportunity, and Plaintiff and her

         colleagues were asked if they wanted that female cardiologist to join

         the Practice. Dr. Khawaja, as the Chief, responded that he had

         reservations because she was a single mother and that would adversely

         affect her work.

(v)   Defendant treated Plaintiff differently and less favorably than its male

      physician employees by failing and refusing to provide Plaintiff with

      clinical support staff, yet Defendant provided numerous clinical support

      employees to its male physician employees in Plaintiff’s department.

      Plaintiff made numerous requests to increase her staff support, including:

      a. During October 2017, Plaintiff communicated to Defendant that she

         desired to see more patients but that she needed another nurse, medical

         assistant and a scribe, like her male counterparts in the Practice were

         provided, to assist her to achieve greater productivity in patient

         encounters. Defendant was dismissive of Plaintiff’s request.




                                     12
  Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 13 of 36




       b. On another occasion, Plaintiff requested of Defendant that Plaintiff be

          provided more help in the clinic because her one nurse was unable due

          to the press of her workload to take a lunch break and at times became

          exhausted, potentially compromising her ability to do her job properly

          and safely. Defendant failed to take any action to address Plaintiff’s

          concerns.

(vi)   Defendant treated Plaintiff differently and less favorably than her male

       physician colleagues by, contrary to the requirements of the PSA, failing

       to incorporate Plaintiff into the practice and marketing materials. For

       example, Defendant omitted the name of Plaintiff from the practice

       referral, physician change and prescription forms and delayed the

       placement of her name on in-office directory signage for one-and-one-half

       years after her hire date. Defendant added the names of its male physician

       employees to these materials in a timely manner after their hire dates.

       Defendant also declined to assist Plaintiff in obtaining her Georgia license,

       but it assisted its male physician employees in obtaining their Georgia

       licenses.

(vii) Defendant treated Plaintiff differently and less favorably than its male

       physician employees by contacting Plaintiff repeatedly during her

       scheduled vacation time for her honeymoon to pressure her to record notes



                                       13
     Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 14 of 36




           in patient medical records remotely, despite the fact that Defendant’s

           electronic medical records system did not allow for remote international

           submissions.

   (viii) Defendant treated Plaintiff differently and less favorably than its male

           physician employees by allowing its employees to bully, harass, and

           intimidate Plaintiff because of her sex, as detailed above.

   (ix)    Defendant treated Plaintiff differently and less favorably than its male

           physician employees by failing to follow its own policy to address

           complaints regarding Defendant’s employees’ lack of professionalism and

           harassment towards Plaintiff, which impacted patient clinical care.

   (x)     Defendant’s discriminatory, harassing, and retaliatory behavior resulted in

           Defendant terminating Plaintiff’s employment.

                                          30.

         During the course of her employment, Plaintiff informally and formally

submitted     verbal   and   written   complaints    of   Defendant’s    gender-based

discriminatory and harassing acts and omissions. Defendant responded by taking

adverse actions against Plaintiff in reprisal. For example,

     (i)      In April 2018, Plaintiff told Susan Fox, Defendant’s Vice President,

              that Defendant’s decision to reduce her salary was unfair and based on




                                          14
   Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 15 of 36




          requirements not imposed on her male colleagues at her stage of

          employment.

   (ii)   During 2018, Plaintiff communicated to Tim Albert MD, a cardiologist

          with Tanner Heart & Vascular and CMO of TMC, her requests for (i)

          reasonable use of a scribe to enable to her to more efficiently see and

          care for more patients in a safe and productive manner to assist her in

          meeting all billing and documentation requirements, as was routinely

          done by male cardiologists in the Practice to facilitate their

          productivity; and (ii) additional time (30 minutes instead of 15 minutes

          per patient) to allow her sufficient time to properly finish notes

          following each patient in counter to ensure safe healthcare and proper

          documentation.

(iii)     During April 2019, additional work demands upon Plaintiff caused her

          to suffer from exhaustion, further impairing her ability to fulfill her

          professional responsibilities. Plaintiff’s male counterparts in the

          Practice were not subject to the same treatment, and Plaintiff voiced her

          objection to her supervisor, Dr. Khawaja, that Plaintiff was not treated

          the same as her male counterparts.

(iv)      On September 14, 2018, Plaintiff reported to Defendant workplace

          bullying, harassment and gender discrimination by a male colleague,



                                      15
Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 16 of 36




       Dr. Bradley White, and included in her report specific examples of his

       unprofessional and condescending behavior in the workplace directed

       to her based upon what she believed in good faith to gender bias and

       discrimination against her. Dr. Smiley provided her report of such

       bullying and discrimination to Defendant by following what she

       understood to be Defendant’s required reporting process for such

       activities, that is, she sent her letter (hereafter the “Complaint Letter”)

       containing the report to Defendant’s Professional Peer Review

       Committee, via a link on Defendant’s website. The Complaint Letter

       provided as follows:

 Bradley White PPRC complaint letter

                        To Whom It May Concern:
 I am reporting the unprofessional behavior with this physician, that has
 been ongoing for almost 2 years, but has reached tremendous depth
 today. This physician has shouted at me, and has been rude and
 unprofessional multiple times in the past. I did not know how to report
 him before, and now I know the process and he is very well overdue. I
 will start with the event that happened today. We have a mutual patient,
 and I have saved the Perfect serve exchange which was very on
 professional on his part.

 BW: Hi Dia, just checking to see if Mrs. – was on the cath schedule for
 today? Thank you.
 Me (replied right away): No, we need to consult GI. Her hemoglobin
 continues to drop.
 BW:? She is administrating and she has no external signs symptoms of
 GI blood loss, endoscopy seems to be low yield, if you think it is
 necessary, I will call them.



                                    16
Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 17 of 36




 Me: She has a history of anal fissure which bleeds sometimes, and
 history of diverticulosis, last colonoscopy in the VA to 3 years ago and
 had polyps. They should be consulted because interventionalist needs
 to know if she needs a stent, is she having bleeding. And then we can
 put her on Plavix over the weekend and see if she bleeds further.
 BW: Your sarcasm is unprofessional; I’ll give you today, but I will not
 tolerate again. If you would like to meet with Dr. Arant and Dr. Camp
 I can arrange that.
 Me: I am not sarcastic; I explained the problem.

 This was the end of the exchange and then I called him because
 obviously I was very puzzled and startled, to why he thought I was
 being sarcastic.
 I called him and explained to him that I’m never sarcastic, especially
 when it comes to medical care. Further I want to know why he thought
 so. He said that the tone of the text, and when I asked him what he
 meant. He said maybe especially when I said that we will put her on
 Plavix and see if she bleeds over the weekend, was sarcastic. I told him
 that that was not true. I do put patients on antiplatelets before LHC if
 patients are anemic to see if they have further bleeding and when we
 are able to stop the antiplatelets prior to stenting. I told him that this is
 a miscommunication, and if he thought so he should have called me and
 clarified the presumption. I also told him that he is implying that I have
 been sarcastic before, and he changed the subject. He changed the
 subject and he said that he’ll give me a chance. I felt like he got scared
 because he knew he was out of line. He then denied everything and
 stated that he’ll give me a chance, even though I didn’t care about
 getting a chance, because I did not do anything wrong.

 This part of a string of behaviors, that have been getting worse and
 worse over 2 years. In the first 1 or 2 months I started here, he called
 me and shouted at me because he did not see a plan in the Villa Rica
 notes, and I was very confused. He lectured me about documentation
 and stated how in the 20 years he was internist and I can get in trouble
 for not documenting. I was confused because we had documented,
 every day either as an addendum to the nurse practitioner note, or a
 separate note. I then pointed out to him that the addendum will always
 show up on that did document, and a document But not the notes
 necessarily. He then realized that most notes actually had addendum
 and did not apologize, and I was very confused by his behavior.


                                      17
      Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 18 of 36




       I have noticed this bullying behavior has gotten worse and worse. I have
       heard from others that he was making fun of me and another female
       cardiologist when she was here and says something to the effect “ how
       did I get so lucky to be on call with both of the female cardiologists (by
       name) on the weekend sarcastically, and states that it was going to be a
       bad weekend.” I have heard him say professional things about other
       physicians in the hallway to nurses on the floor. However, I do think
       this is a gender discrimination issue and he just does not like female
       doctors. . . .


(v)    Having not received any response to the Complaint Letter, Plaintiff

       resubmitted her complaint by email to Michelle Moye of Defendant’s Human

       Resources Office, on August 9, 2019.

                                          31.

       According to Defendant’s representations in its May 22, 2019 letter, which

provided ninety days’ notice of termination, Defendant intended to continue

employing Dr. Smiley at least through August 20, 2019. Dr. Smiley’s last day of

employment was August 9, 2019.

                                      COUNT I

                 (Discrimination and Harassment Based on Sex
                 Violation of Title VII, 42 U.S.C. § 2000e, et seq.)

                                          32.

       The above-stated allegations are incorporated herein by reference




                                          18
     Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 19 of 36




                                        33.

      Defendant was Plaintiff’s “employer” as that term is defined at 42 U.S.C.

§ 2000e(b).

                                        34.

      Plaintiff was Defendant’s “employee” as that term is defined at 42 U.S.C.

§ 2000e(f).

                                        35.

      Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et

seq. (“Title VII”) prohibits discrimination in employment based on sex.

                                        36.

      By the acts, practices, and omissions alleged in detail above, Defendant

engaged in unlawful discrimination under Title VII based on Plaintiff’s sex (female).

Defendant took adverse employment actions against Plaintiff because of her sex,

including paying Plaintiff less than her male colleagues, reducing Plaintiff’s pay,

increasing and modifying her job duties, falsely accusing Plaintiff of misconduct,

subjecting Plaintiff to heightened and/or disproportionate discipline, subjecting

Plaintiff to harassment and bullying by supervisors and staff, and terminating

Plaintiff’s employment.    Plaintiff’s male counterparts were not treated in this

fashion.




                                         19
     Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 20 of 36




                                           37.

      In addition, Defendant treated Plaintiff differently than her male colleagues

by failing to provide Plaintiff sufficient resources and staff as compared with her

male counterparts, failing to fully integrate Plaintiff into the Practice and its

marketing as Defendant did for Plaintiff’s male colleagues, and contacting her while

on vacation on her honeymoon demanding she submit paperwork.

                                           38.

      Defendant treated Plaintiff differently because of her sex as evidenced by the

fact that Defendant did not take similar adverse and harassing actions against

Plaintiff’s male colleagues. For instance, when Defendant cut Plaintiff’s salary,

Defendant did not cut the salary of Dr. Chelif Junor, who is male. Dr. Junor was a

newly hired male doctor who was paid higher compensation by Defendant than

Plaintiff was paid. Defendant also more effectively incorporated into the Practice

all of Plaintiff’s male colleagues and assisted each in obtaining their Georgia licenses

than it did with respect to Plaintiff. Defendant provided more support staff and

resources to all of Plaintiff’s male colleagues that it did for Plaintiff.

                                           39.

      Dr. Khawaja, Plaintiff’s supervisor, evidenced gender bias by statements to

Plaintiff and others that were derogatory towards females, including his comment

during the May 2018 meeting expressing concerns about hiring a single mother. Dr.



                                           20
     Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 21 of 36




Khawaja consistently ignored Plaintiff’s suggestions and concerns, but not those of

Plaintiff’s male colleagues, even rolling his eyes when Plaintiff raised concerns

during the February 2019 operations meeting.       Dr. Bradley White also made

derogatory and sexist comments to Plaintiff and others.

                                        40.

      The above-described acts by Defendant constitute harassment based on

Plaintiff’s sex and created a hostile work environment for Plaintiff. The harassment

and hostile work environment had a detrimental effect on Plaintiff’s ability to

perform her job duties and adversely impacted terms and conditions of Plaintiff’s

employment.

                                        41.

      Defendant’s conduct was sufficiently severe or pervasive that a reasonable

person in Plaintiff’s position would find Plaintiff’s work environment to be hostile

or abusive.

                                        42.

      At the time of the above-described conduct, Plaintiff believed her work

environment to be hostile or abusive, and she informed Defendant of her belief in

this regard.




                                        21
     Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 22 of 36




                                           43.

      Defendant failed to take prompt, remedial action to stop the above-described

harassment and hostile environment.

                                           44.

      Although Plaintiff promptly informed her supervisors of the above-described

harassment, Defendant never responded with corrective action. Defendant thus

failed to follow its own anti-harassment policy to prevent and remedy the harassment

against Plaintiff and hostile work environment.

                                           45.

      Defendant discriminated against Plaintiff based on her gender and thereby

violated 42 U.S.C. § 2000e-2(a) by, among other wrongful patterns and acts,

subjecting her to sexual harassment so severe and pervasive so as to alter the

conditions and terms of her employment and then failing to act and condoning or

tolerating such harassment; by compensating her less favorably than her male

counterparts; by subjecting her to other less favorable terms and conditions or

employment, including the imposition of heightened and/or disproportionate

discipline on Plaintiff; and, ultimately, by terminating Plaintiff’s employment.

                                           46.

      Defendant has provided reasons for its adverse employment actions against

Plaintiff that are pretextual and false.



                                           22
     Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 23 of 36




                                         47.

      As a result of Defendant’s actions, Plaintiff suffered loss of income, emotional

pain and suffering, embarrassment, and inconvenience and she is entitled to general

and special damages, and economic damages including front and back pay.

                                         48.

      In unlawfully discriminating against and harassing Plaintiff, Defendant acted

willfully, wantonly, and/or with malice or with conscious and/or reckless

indifference to Plaintiff’s equal rights under law, supporting the imposition of

exemplary damages.

                                         49.

      Plaintiff is entitled to recover from Defendant attorneys’ fees and costs

pursuant to 42 U.S.C. § 2000e-5(k).


                                      COUNT II

        (Retaliation in Violation of Title VII, 42 U.S.C. § 2000e, et seq.)


                                         50.

      The above-stated allegations are incorporated herein by reference.

                                         51.

      Title VII, 42 U.S.C. § 2000e-3(a) provides that “[i]t shall be an unlawful

employment     practice   for   an    employer . . . to   discriminate   against   any



                                          23
     Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 24 of 36




individual[] . . . because [s]he has opposed any practice many an unlawful

employment practice by this subchapter, or because [s]he has made a charge,

testified, assisted, or participated in any manner in an investigation, proceeding or

hearing under this subchapter.”

                                         52.

      Plaintiff engaged in protected activity under Title VII on multiple occasions,

as alleged above. Among other such activity, Plaintiff opposed Defendant’s unlawful

employment practices under Title VII by submitting verbal and written complaints

to her superiors about sex discrimination, harassment, retaliation and other unlawful

employment practices she experienced in her job.

                                         53.

      Plaintiff reasonably believed Defendant engaged in unlawful employment

practices when, for example, Defendant: (i) paid Plaintiff less than her male

counterparts were paid and reduced her pay when her male counterparts’ pay was

not reduced, (ii) increased and adversely modified Plaintiff’s job duties in a manner

not done to her male counterparts, (iii) falsely accused Plaintiff of misconduct and/or

poor performance without similar treatment of male counterparts, (iv) failed to

provide Plaintiff sufficient resources and staff as compared with her male

counterparts, (v) subjected Plaintiff to heightened and/or disproportionate discipline

as compared to her male counterparts, (vi) repeatedly contacted Plaintiff during her



                                          24
     Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 25 of 36




scheduled vacation time without similar treatment of her male colleagues, (vii) failed

to provide Plaintiff sufficient support staff and resources to allow Plaintiff to perform

her work duties, unlike the support staff experienced by her male counterparts; (viii)

failed to incorporate Plaintiff into the Practice’s marketing as done for male

employees; (ix) subjected Plaintiff to harassment and bullying because of her sex;

(x) failed to take corrective action to prevent Plaintiff from being subjected to further

gender-based harassment; and (xi) retaliated against Plaintiff for opposing

Defendant’s unlawful employment practices.

                                          54.

      Plaintiff’s opposition and complaints regarding Defendant’s unlawful

employment practices were protected activities within the meaning of 42 U.S.C.

§ 2000e, et seq.

                                          55.

      Defendant unlawfully retaliated against Plaintiff for engaging in such

protected activity under Title VII, by materially adverse employment actions against

Plaintiff that would dissuade a reasonable employee from making or supporting a

charge of discrimination. After each time Plaintiff opposed Defendant’s unlawful

employment practices, Defendant increasingly altered the terms and conditions of

her employment and took other materially adverse employment actions against

Plaintiff as alleged herein.



                                           25
     Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 26 of 36




                                        56.

      A causal connection exists between Plaintiff’s protected activities and

Defendant’s unlawful retaliation.

                                        57.

      As a result of Defendant’s retaliatory conduct, Plaintiff suffered loss of

income, emotional pain and suffering, embarrassment, and inconvenience. Further,

each paycheck Plaintiff received reflected a discriminatory decision by Defendant

and, because it was less than the amount payable had Defendant adhered to a

nondiscriminatory compensation scheme, constituted cognizable harm. Plaintiff is

entitled to general and special damages, and economic damages including front and

back pay.

                                        58.

      In unlawfully discriminating and retaliating against Plaintiff, Defendant acted

willfully, wantonly, and/or with malice or with conscious and/or reckless

indifference to Plaintiff’s equal rights under law, supporting the imposition of

exemplary damages.

                                        59.

      Plaintiff is entitled to recover from Defendant attorneys’ fees and costs

pursuant to 42 U.S.C. § 2000e-5(k).




                                        26
     Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 27 of 36




                                     COUNT II

                          (Violations of Equal Pay Act)

                                         60.

      The above-stated allegations are incorporated herein by reference.

                                         61.

      Defendant employed Plaintiff for purposes of the EPA, 29 U.S.C. § 203(d).

                                         62.

      Defendant is subject to this private action pursuant to 29 U.S.C. § 216(d).

                                         63.

      At all times relevant to this action, Plaintiff was performing work substantially

equal to that of her male counterparts, the performance of which required

substantially equal skill, effort, and responsibility as the jobs held by members of

the opposite sex. Plaintiff performed her job under similar working conditions.

Plaintiff was paid less than members of the opposite sex.


                                         64.


      Defendant compensated Plaintiff less for her work that it compensated her

male counterparts for comparable work.




                                         27
     Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 28 of 36




                                          65.


       Defendant violated the EPA by paying Plaintiff, a female, woman less than a

man to perform the same or substantially similar job.


                                          66.


       Defendant’s violations of the EPA were knowing, willful, and intentional.


                                          67.


       At the time of the discriminatory compensation complained of herein,

Defendant knew or should have known that its actions constituted violations of the

EPA.


                                          68.


       At a minimum, Defendant’s actions in paying Plaintiff less than similarly

situated male physicians were reckless.


                                          69.


       As a direct and proximate result of Defendant’s actions, Plaintiff has been

denied equal pay as that given to male employees of equal rank. Plaintiff is entitled

to back pay and liquidated damages for Defendant’s willful violations of the EPA,

and her attorneys’ fees and costs, in amounts to be proved at trial.


                                          28
    Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 29 of 36




                                    COUNT III

                               (Breach of Contract)

                                         70.

      The above-stated allegations are incorporated herein by reference.

                                         71.

      Defendant breached the PSA by, among other things:

      (a) failing to compensate Plaintiff as required by the PSA, Section 2;

      (b) failing to ensure proper billing for professional services performed by Dr.

      Smiley, as required by the PSA, Section 2.6;

      (c) failing to assist Dr. Smiley in marketing her professional services;

      (d) failing to initiate a plan to promote and advertise Dr. Smiley’s practice to

      the public, as required by the PSA’s Addendum A, Section III. C.

      (e) failing to follow the Anti-Harassment Policy, the Tanner EEOC Policy and

      the Safety Policy.

      (f) by each act and omission described herein that violated federal law.

                                         72.

      Plaintiff is entitled based on Defendant’s breaches of the PSA to recover all

damages such as arise naturally and according to the usual course of things from




                                         29
     Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 30 of 36




such breach and such as the parties contemplated, as determined by the jury in an

amount to be proven at trial, plus interest thereon.

                                             73.

         Based on Defendant’s breaches of the PSA, Plaintiff is entitled to recover her

attorney’s fees and litigation expenses from Defendant pursuant to the PSA Section

10.13.

                                PRAYER FOR RELIEF

         WHEREFORE, Based on the allegations set forth in this Complaint, Plaintiff

respectfully requests:

   (a) a declaratory judgment that Defendant violated Title VII and the EPA and

         breached the PSA;

   (b) a determination that Defendant’s violations of Title VII and the EPA were

         willful;

   (c) a money judgment against Defendant based upon the evidence presented at

         trial, including:

            (i)        back pay,

            (ii)       front pay,

            (iii)      compensatory damages,

            (iv)       punitive damages,

            (v)        liquidated damages,



                                             30
     Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 31 of 36




          (vi)       reasonable costs and attorney fees, and

          (vii)      prejudgment interest.

   (d) reinstatement to her former position and seniority with Defendant and an

       injunction barring further unlawful acts by the Defendant;

   (e) such other relief as the Court deems just and proper.



                            DEMAND FOR JURY TRIAL

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a jury trial

on all issues triable by a jury.



       Dated: October 29, 2020

                                                     HAMIL LITTLE PC

                                                     /s/ Kevin S. Little
                                                     Kevin S. Little
                                                     Georgia Bar No. 454225
                                                     Caitlin Lentz
                                                     Georgia Bar No. 648687
                                                     1450 Greene Street, Suite 3600
                                                     Augusta, Georgia 30901
                                                     (706/722-7886)
                                                     kevin@hamillittle.com

                                                     Counsel for Plaintiff




                                             31
     Exhibit A
      p. 1 of 3   Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 32 of 36
 00124567898 8889                
                                     !"#$%&&'()*+,*-(.'(&/0*
                                                                                         



15234564789                                                                   46572 ?75D?534G?A4H?II4H8
    :;<=>?@?A88?BCBD4?E<F:                                                       =<<75J565?A88?BC
    ?75D?5B":<:F:                                                                      K4?8L:<
                                                                                           ?75D?5B":<:<:

   +M*NOPQRS*TS*UOVWTM$W0*QXXVYOZO[*\PTWO*Y[OM]Y]^*YW*
   _+,`%)(,/%ab*$cd*_`-*efghfij$Q00*
00122kl6mno5p                            0012qnr6nsntuluvwn                                                       1nxnrk5tno5p
                                                    75Kz45{A?468Ay|5DKB                                           
 L=<yE<E<y<<;;:                                     D}8G?4~5?{A                                                     L<LFEyF>>
                                                                                      $&OO*QRWT*]PO*Q[[Y]YTMQR*YMSTVQ]YTM*OMRTWO[*\Y]P*]PYW*STVi0*
#"" 3
4?78{I?@84}474~@?GH?{I=;FLB?@868A4H5DG4?@34G5J474?48GH?3B{A?@8"8D8?4HDI{A65?4{D{Dz4GHA464D5?4{D
H?"1kvsvs56o5uvn5qvmkuu5nvssntn61vuxnukn56olsn5tuknl5wnt7n6nkl6mnpukls
nntvssnlu566nnsup56xlsvutn61vuxnukn56o6KG?J8I478z4D5I8z8A57{AG?5?8H{KA?C#;<3
{I9{KAA8H84?{I?@4GD{?4H856566vmkuu5snlsn5tukvskl6mnvxxnx5sup1knuv7nxv7vu56vxvtmsvulsn5tlxlv7tn6
sulunxl7lnvn6ntup
              56nuklt8lsklwnrlssnsvtnuknvxvtm5ukvskl6mnp
     nssuklt8lsklwnrlssnsvtnuknvxvtm5ukvskl6mnuklwnnun67vtnukluvuvstxvnxukluukn0012vxx
            

     nlxnu557rxnunvusl7vtvsu6luvwnr65nssvtmvukvt8ls657uknvxvtm5ukvskl6mnp
              1kn0012vsun67vtluvtmvusr65nssvtm5ukvskl6mnp
        
            
  
       
             
              
                  1kn0012vxx5tuvtnu5r65nssukvskl6mnp
~834GHA464D5?4{D4D67{968D?H?357lsntn6ukn0lultuv7n6579lslun6uknkl6mnlsvxntuvx
  lslun656nnvwnt5uvnuklunklwn57rxnunluv5t5tuknkl6mnptukvs6nml6?@85A5~A5@65A¡8zJ87{5748G?{
9{KAH5G8
     1kn0012vsx5svtm56lsnp1kn6n56n56xlsvutn6ukn06KG?J8I478z4DI8z8A57{AG?5?8H{KA?C#
     ;<3{I9{KAA8H84?{I?@4G{?4H81ukn6vsn566vmkuu5snlsn5tuknl5wnt7n6nkl6mnvxxnx5sup
     1kn0012vs5tuvtvtmvuskltxvtm5560lsnp¢5nwn6v9lsklwnrlssnsvtnuknvxvtm5uknkl6mn
     57lvxnsvuvtnn6lx56sulun56utn6ukn0luukvsuv7np
            
£K5759H?5lx6nlklwnukn6vmkuu5sntn6ukn0¤vxvtmlt0012kl6mnvst5u6nv6np0¤svus7sun65mku
vtnn6lx56sulun56uvukvt¥nl6s¦nl6s56vxxxwv5xluv5ts5uknlxxnmn0¤tn6rl7ntup1kvs7nltsukluJ5H¡59zK8I{A
5D9}4{75?4{DG?@5?{HHKAA8z6{A8?@5DE985AG:985AGJ8I{A89{KI478GK4?659D{?J8H{778H?4J78

5vxnsvulsn5tukvskl6mnrxnlsnsntl5r55656u57rxlvtuu5ukvs5vnp
                                                                         1tnklx5ukn2577vssv5t 
                                                                                                          
                                                                                    456                   nrun7n6¥¥
 0tx5s6nss                                                      35AA877"A5@56B                                     $)Q]O*§QYRO[0*
                                                                     34G?A4H?34A8H?{A                          
                                                                                
 2         @5A4"54D89                                                         |8}4D4??78
              34A8H?{A{I#K65D8G{KAH8G                                          ###C
              3                                                !{KA85G{DG¨K47z4D~
              =<;8z5A?A88?                                                     >=L?@?A88?BCBK4?8EL<y¨
              5AA{77?{DB":<==>                                                 ?75D?5B":<:<;
              
    Exhibit A
     p. 2 of 3    Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 33 of 36
012345678 00
47 
                                           !"# "$!!#%!&'!
                                        '$"!("!#)&!"*"$!+,!("!""*!
                          -./0120345678905326:;89:1295240;03<21=092032>:?:68;2562@989:2A5=692=3?:62>:?:68;2;8BC2
                 D42E5=28;152F;8329521=:2A;80703<2G05;8905312542@989:2;8BH2F;:81:2I:28B86:29/892907:2;07091283?259/:62
                        F65G0105312542@989:2;8B278E2I:21/569:62562756:2;0709:?29/8329/51:2?:1A60I:?2I:;5BCJ
KL "!&'!%( &! MM! OTNOQPQ!%Q
                                !L!RS!OTQ!*NUNP!NVTOW!XOY!OTQ!ZQ[NX\]W!^NOT!$NW\_NPNONQW!XO!`$aY!
                                  ]QONX!]SR[Z\ONR]!R]bNWX[NZN]\ONR]!XO!`%aY!R[!OTQ!VQ!
                        $NWX[NZN]\ONR]!N]!"ZcPRdZQ]O!XO!`$"ae!
f147g874h67568 5i 87j67 87kl4665 j38i3i 56 imi15 8785h41g8151i8g 1 82 i7m8^NOTN]!
no!b\dW!RS!OTQ!b\OQ!dRp!qrsrtur!OTNW!RONXQvw 878j478kl465 463gxQQc!\![QXR[b!RS!OTNW!b\OQv128 5yz
gilh874g 54{87kl4677m 4568|i58g41 82 i7m878j8778g 4 1 5}4 28 33|8345vfjl46 181g 4
241563i1i 4718lkl465 463gg454h74h3lv~{8l467i 4718li24hl4j 5}4 28ki1g 581{834h8ki1g 833
   47 87 8gi8l467828{8g v67 87478k147g874i{4gi1l68541 i l46gg14 i2 1i 83l
i1187k 5h76g81 i l46756 |8j38g^NOTN]!no!b\dW!RS!OTQ!b\OQ!OTNW!RONXQ!^\W!tr!OR!dRpi5
 1g2i8g 878 8}4 28 55m18g47 8gi84j 8h45i7kj3i87v
  4673i 56 il|8j38g 1vv572 46747ii824674j24h881 675g241v56i33lk 8ihh74h7i8
i82467 5 8m8187i32{37i32467v 8 87l46j38 18g87i347i82467 5ii 87j47l46 4g82g8
ij87i31m 4l467i 4718lv31m 5}4 28 514 8146m v 4665 j38i24h3i1 i 241i15i5 47
5i881 4j 8ji254jl4672i58 2 5 4 5 i l46i7881 38g 47838jv46754j8178678 i i24hl4j
l4672 i7m865|8i i2 8g 4 824h3i1 l46j38 12467vfj54kl465463g784{8l467|7 gi8j74 8
2 i7m8v4824675 3314 i228h l46724h3i1 878 82i7m81236g85igi84j|7 v 46756 il1236g8
i1li 87i338m8g 1 82 i7m847k4 8881 h87 8g|l2467g825415ki 8753847783i8g 4 8i 875
i338m8g 1 82 i7m8v~8187i33lk56 5i78|746m 1 8i8 878 8i338m8g613i j63h7i2284226778gk|6 1
5482i5852i1|8|746m 8787838{i1 8h34l81 78247g5i788hk 878 88h34l81 463g i{8
|881k47 878 8785h41g81 i5 5i14jj28vfjl46 i{85h38685415kl46656i33l2i1m8 i15 875j74
  84jj284j 823874j 82467 878l46i78|71m1m56 k|6 g414 8h82 i 4jj28 4 78l46724h3i1
47i838mi357i8mlg825415j47l46v
KL "!&'!%( &! MM!"p\P!K\d!XO!`"Kae!
056 565 |8j38g 12467 1l8i75l8i75j47 33j63{43i 4154j 8i338m8g061g87hil81|i2
hilg68j47{43i 415 i 4226778gZR[Q!OT\]!!dQ\[W!`!dQ\[Wa!_QSR[Q!dRp!SNPQ!WpNOil14 |8243382|38v47
8ih38kjl46 87861g87hig61g87 80j47 47h87j478gj74 z 4zkl465 463gj3856
|8j478z359z147g8747824{8761hig im85g68j4763lzzvw 5 83 j47j31mi10
56 558hi7i8j74 8yzgilj31mh874g61g87w 38ffk 8k~f}47 8078j8778g 4i|4{8v
w 878j478kjl46i354h3i1 456861g87w 38ffk 8k~f}47 80k1igg 41 4561m41 80
23ik56 65 |8j38g 1yzgil54j 5}4 28i1g 1 847l8i70|i2hil7824{87lh874gv
 ",!"K"&"  !MM! NOPQ!LY!OTQ!$!R[!%e!
fjl462i114 ijj47g47 i{8|88161i|38 44|i1i3i l87478h78581 l46k 8vv572467 i{1m675g241
 1l4672i58ilk13 8g27265i1285ki555 l4614|i11mi3i l87v86855j47562 i555i12865 |8
ig8 4 8vv572467 1 8j47 i1gi1187 786785l465 463g|8h78hi78g 48h3i11g8i3l467
8jj475478i1i1i 4718lv868555 463g|8ig8 833|8j478 881g4j 8yzgilh874g81418gi|4{8k
|82i658562 786855g414 7838{8l464j 87867881 4|71m56 1yzgil5v
 ",!""#!$!""*!&&& *"! MM!PP!&O\OpOQWe!
  46il241i2 80078h78581i{854 141l467}428jl46188g 83h1j1g1mi3i l8747jl46 i{8i1l
685415i|46 l46738mi37m 5k1236g1mig{2841 2 vv5724672i1 8i7l4672i58vfjl46188g 4
15h82474|i1i24hl4j1j47i411005j3841 82i7m8kh38i5878685 h74h3l1 71mi1gh74{g8
l4672i7m816|87i554 141l467}428v 3800g8574l52i7m8j385ij87i287i1 8ki332i7m8j385
i788h j47i 38i541 5ij874673i5i24141 82i58vw 878j478kjl46j3856 i1g i1 478{8 82i7m8
j38kcPQ\WQ!Z\xQ!dRp[![QUNQ^![QpQWO!^NOTN]!!ZR]OTW!RS!OTNW!RONXQv8j478j31m56ki1l786855463g|8
ig8 1 818yzgil5v
                    ¡¢£¤¥¢¦§¨£¤©¥¤¥¤ª«©¬¡¨ ¡¡¢­¬¡¢­¦¬¡®¨£©ª¦¦¡¦¯¥¡¬¤°
±
  Exhibit A     Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 34 of 36
    p. 3 of 3




12345678966
33 
       !"# $%&"'((&
      $)*+,,
      *-,&."$"
      /0 1/-,-,-
Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 35 of 36
Case 3:20-cv-00197-TCB-RGV Document 1 Filed 10/29/20 Page 36 of 36
